Title: From George Washington to John Neilson, 6 December 1783
From: Washington, George
To: Neilson, John


                        
                            Gentlemen
                            New Brunswick Decr 6th 1783
                        
                        I receive with perfect satisfaction the Address of the Citizens of New Brunswick, and acknowledge with great
                            sensibility that their sentiments of my character & services are favorable beyond my fondest expectations.
                        If any thing could add to my happiness, at the present auspicious period, it would be the testimony of esteem
                            & veneration which you, Gentlemen, have just exhibited towards those Worthy & deserving Men who have so
                            eminently contributed to the glorious termination of the War; and the protestation you have made of affording your
                            influence & example, in rendering full & ample compensation for their important services. Altho I now am
                            returning to a much wished for retirement, yet I cannot bid adieu to the Acquaintances & Connections I have formed
                            while acting in a public character without experiencing a certain pleasing melancholly sensation—pleasing because I leave
                            my Country in the full possession of Liberty & Independence; melancholly because I bid my friends a long, perhaps,
                            a last farewell.
                        You must permit me Gentlemen to return you my best thanks for your benevolent wishes, and to assure you that
                            the prosperity of the Citizens of New Brunswick will ever afford me the sincerest pleasure
                        
                            Go: Washington
                        
                    